In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS
                                            No. 14-54V
                                        Filed: July 6, 2015

* * * * * * * * * * * * * * * *                               UNPUBLISHED
L.C.,                         *
                              *                               Special Master Hamilton-Fieldman
          Petitioner,         *
                              *                               Attorneys’ Fees and Costs;
v.                            *                               Reasonable Amount Requested to
                              *                               which Respondent Does Not Object.
SECRETARY OF HEALTH           *
AND HUMAN SERVICES,           *
                              *
          Respondent.         *
* * * * * * * * * * * * * * * *

Andrew Downing, Van Cott and Talamante, Phoenix, AZ, for Petitioner.
Michael Milmoe, United States Department of Justice, Washington, D.C., for Respondent.

                                           DECISION1

       On January 24, 2014, L.C. (“Petitioner”) filed a petition pursuant to the National Vaccine
Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner alleged that an
influenza (“flu”) vaccination administered to her on October 29, 2012 caused her to suffer from a
shoulder injury (“SIRVA”). On June 17, 2015, the undersigned issued a decision awarding
compensation to Petitioner.3

       On June 26, 2015, the parties filed a Stipulation of Facts Concerning Attorneys’ Fees and
Costs. Pursuant to their Stipulation, the parties have agreed to an award of $25,000.00 in
attorneys’ fees and costs. In accordance with General Order Number 9, Petitioner represents that
she has not incurred any out-of-pocket litigation costs in pursuit of her claim.

1
 This Decision was originally filed on June 29, 2015. Petitioner subsequently requested, and
was granted, a redaction of her name in the published version of the Decision. In the reissued
Decision, Petitioner’s name is replaced with her initials. The remainder of the Decision is
unchanged.
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.
3
    A redacted version of the entitlement decision was made public on June 26, 2015.

                                                 1
        The undersigned finds that this petition was brought in good faith and that there existed a
reasonable basis for the claim. Therefore, an award for fees and costs is appropriate, pursuant to
42 U.S.C. § 300aa-15(b) and (e)(1). Further, the proposed amount seems reasonable and
appropriate. Accordingly, the undersigned hereby awards the amount of $9,750.00, in the
form of a check made payable jointly to Petitioner and Petitioner’s counsel, Andrew D.
Downing, of the law firm of Van Cott & Talamante, PLLC. The undersigned also awards
the amount of $15,250.00, in the form of a check made payable jointly to Petitioner and
Petitioner’s counsel, Andrew D. Downing, of the law firm of Hennelly & Steadman, PLC.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.4

       IT IS SO ORDERED.

                                             s/ Lisa Hamilton-Fieldman
                                             Lisa Hamilton-Fieldman
                                             Special Master




       4
          Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint
filing of notice renouncing the right to seek review.


                                                 2